Citation Nr: 0827484	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in July 2006 at the San Juan RO.  The 
appellant testified at that time and the hearing transcript 
is of record.

The issue of entitlement to service connection for a left 
knee disorder, to include as secondary to a service-connected 
right knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a left knee disorder in August 1997.  The veteran did not 
file an appeal.

2.  The evidence received subsequent to the August 1997 RO 
rating decision includes VA Compensation and Pension (C&P) 
examinations dated in July 2005 and August 2006.  The 
examination reports relate to an unestablished fact necessary 
to substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The August 1997 decision of the RO denying service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

2.  The evidence received since the August 1997 RO rating 
decision regarding the claim of entitlement to service 
connection for a left knee disorder is new and material, and 
the claim of entitlement to service connection for a left 
knee disorder is, therefore, reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1997 rating decision, the RO denied service 
connection for a left knee disorder on the basis that there 
was no evidence of a current left knee disorder and there was 
no evidence associating any left knee condition with his time 
in service or the service-connected right knee.  The veteran 
was notified of the decision and of his appellate rights in 
August 1997.

The evidence of record at the time of the August 1997 rating 
decision included service medical records; VA outpatient 
treatment records dated June 1977 to December 1984; private 
magnetic resonance imaging (MRI) examination records of Dr. 
R.D., dated November 1996; and a VA C&P examination report 
dated in May 1997.

The veteran did not file an appeal of the August 1997 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the August 1997 rating decision VA received, 
private medical records of treatment at San Carlos Hospital, 
dated in April 2003; VA outpatient treatment records, dated 
April 2003 to November 2005; and VA C&P examination reports, 
dated in July 2005 and August 2006.  In the report of the 
July 2005 VA C&P joint examination, the examiner diagnosed 
the veteran with left patellofemoral pain syndrome.  In the 
report of the August 2006 VA C&P joint examination, the 
examiner diagnosed the veteran with left knee medial meniscal 
tear with chondromalacia patella and degenerative joint 
disease.

In light of the basis for the RO's August 1997 determination, 
denying the appellant's claim for service connection for a 
left knee disorder, this evidence raises a reasonable 
possibility of substantiating the claim.  The VA C&P 
examinations revealed that the veteran has a current left 
knee disorder.  Thus, the evidence is "new and material" 
under the provisions of 38 C.F.R. § 3.156(a) and the claim is 
reopened.

As the claim for service connection for a left knee disorder 
has been reopened the Board will not discuss whether proper 
notice regarding reopening was issued.





ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a left knee 
disorder, the application to reopen the claim is granted.


REMAND

As noted above, the veteran was afforded a VA C&P joint 
examination in July 2005 in conjunction with his claim for 
service connection.  Upon examination the veteran was 
diagnosed with left patellofemoral pain syndrome.  However, 
the examiner did not render an opinion on the etiology of the 
veteran's left patellofemoral pain syndrome and did not 
render an opinion on whether the veteran's left 
patellofemoral pain syndrome was proximately due to or 
aggravated by the veteran's service-connected right knee 
disorder.

The veteran was afforded another VA C&P joint examination in 
August 2006.  Upon examination the veteran was diagnosed with 
left knee medial meniscal tear with chondromalacia patella 
and degenerative joint disease.  The examiner rendered the 
opinion that "there is no present diagnosis that can be 
attributed to the veteran's claim of secondary service-
connection for a left knee disorder."  However, again the 
examiner did not render an opinion regarding whether the 
veteran's left knee medial meniscal tear with chondromalacia 
patella and degenerative joint disease was related to the 
veteran's active duty service.  Nor did the examiner render a 
clear opinion on whether the veteran's left knee medial 
meniscal tear with chondromalacia patella and degenerative 
joint disease was proximately due to or permanently 
aggravated by the veteran's service-connected right knee 
disorder.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  As the information provided in the July 2005 and 
August 2006 examination reports is insufficient, the Board 
finds that the veteran must be afforded another medical 
examination.  See Howell v. Nicholson, 19 Vet. App. 535, 539 
(2006); see also Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006).

In addition, the Board notes that "once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  In this case, as indicated above, the examiners 
failed to render opinions on the etiology of the veteran's 
left knee disorder or opinions on whether the veteran's left 
knee disorder was permanently aggravated by his service-
connected right knee disorder.  For these reasons, the claim 
must be remanded for the veteran to be afforded another VA 
C&P examination.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from August 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA medical treatment records pertaining 
to the veteran that are dated from 
August 2006 to the present.  Also 
attempt to obtain any other records 
identified as relevant by the veteran 
during the course of the remand provided 
that any necessary authorization forms 
are completed.  

2.  The veteran should be afforded an 
examination for a left knee disorder.  
The claims folder must be made available 
to the examiner for review as part of 
the examination process.  The examiner 
is asked to render a diagnosis of the 
veteran's left knee disorder.  The 
examiner is also asked to provide an 
opinion whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the veteran's left knee 
disorder is related to his military 
service.  If the examiner opines that 
the left knee condition is not at least 
as likely as not related to service, the 
examiner should provide an opinion as to 
whether the left knee condition is 
proximately due to or caused by his 
service-connected right knee disorder.  
If not, the examiner must provide an 
opinion as to whether the left knee 
condition is aggravated by (i.e., 
permanently worsened) by the service-
connected right knee disability.  The 
examiner must comment upon the 
conclusions of the July 2005 and August 
2006 examinations.  A complete rationale 
for all opinions expressed must be 
provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


